UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7804



ROBERT JONES,

                                             Petitioner - Appellant,

          versus


MARTHA A. WANNAMAKER, Warden at Tyger River
Correctional Institution; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-1238-2-18AJ)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Jones, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Jones appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000). We have reviewed the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal substantially on the reasoning of the district

court.    Jones v. Wannamaker, No. CA-1238-2-18AJ (D.S.C. Oct. 31,

2000).*    We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       The district court denied relief based partially on the
interpretation of § 2254(d)(1) announced in Green v. French, 143
F.3d 865 (4th Cir. 1998). The Supreme Court overruled that aspect
of Green, however, in Williams v. Taylor, 529 U.S. 362 (2000). We
have reviewed Jones’ appeal in light of Williams and conclude that
the state post conviction court’s decision was not contrary to, and
did not involve an unreasonable application of, clearly established
federal law, as determined by the Supreme Court. Id. at 409-10.


                                 2